DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/090,125 and the amendments filed on 02/26/2021.
Claims 1-38 are presented for examination.

Election/Restrictions
 Applicant's election without traverse of Group I, Claims I-16, in the reply filed on 02/26/2021 is acknowledged

Claim Objections
Claims 1-5 and 7-16 are objected to because of the following informalities:
a)	Regarding Claim 1, the phrase “the central axis” on lines 15, 20-21, 23 and 29 to be corrected as “the longitudinal central axis” for consistency of wording of the phrase in the claim. Claims 2-4, 9, 14 and 15 are also objected for the same reasons as discussed above with respect to claim 1. Further, Claim 1 recites the phrase “the central axis” on line 15, 20-21, 23 and 29, Claim 9 recites “the central axis” on line 3, wherein Claims 10 and 13-15 recites “said central axis”. For consistency of wording of the phrase, “the longitudinal central axis” should have been used instead of “the central axis” and “said central axis”. Appropriate correction is required.
said limit” or alternatively, “said limit” to be corrected as “the [[said]] limit. Claims 2-4, 7, 9 and 11-15 are also objected for the same reasons as discussed above with respect to claim 1. Appropriate correction is required.
c)	Regarding Claim 1, the phrase “steering” on lines 21 to be corrected as “the steering”. Appropriate correction is required.
d)	Regarding Claim 1, the phrase “said central axis” on line 25 to be corrected as “[[said]] the longitudinal central axis” for consistency of wording of the phrase in the claim. Appropriate correction is required.
e)	Regarding claim1 cites “said autonomous vehicle” on lines 4-5, 6-7, 8-9, 13, 18-19, 21, 23, 24, 27, 29. 2-5, 7-8 and 16”, wherein, Claims 2-16 cites in preamble “the autonomous vehicle”.  For consistency of wording, the phrase “said autonomous vehicle” in claims 1-5, 7-8 and 16 to be corrected as “the [[said]] autonomous vehicle”. Appropriate correction is required.
f)	Regarding Claim 2, the phrase “the acute angel” on line 3 to be corrected as “the acute [[angel]] angle”. Appropriate correction is required.
g)	Regarding Claim 3, the phrase “an angle range” to be corrected as “the[[an] angle value range” for consistency of wording of the phrase “angle value range”. Claim 4 is objected for the same reasons as discussed above with respect to Claim 3. Appropriate correction is required.
the[[said] preset location”. Appropriate correction is required.
i)	Claim 10 recites “said border sensing elements” and Claim 11 recites “the border sensing elements”. For consistency of wording, the phrase “said border sensing elements” to be presented as “the[[said]] border elements”. Appropriate correction is required.
Claim 1 recites “the preset location relationship”, wherein Claims 11-12 recites “said preset location relationship”. For consistency of wording, the phrase “said preset location relationship” to be presented as “the[[said]] preset location relationship”. Appropriate correction is required.

Drawing/Specification Objections
The drawing is objected to because of the following informalities: 
a.	The unlabeled box(es) shown in the drawings 1-13, and 15 should be provided with descriptive text labels, such as, in Fig. 1, the reference number “1” to be labeled as vehicle 1”, the reference number “3” to be labeled as “limit 3”, etc.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the phrase “if” on line 27, which renders the indefinite because it is not clear whether the limitations after the phrase “if” are part of the claimed invention and what happened if control module does not judge that driving of said autonomous 
Claim 1 recites the phrase “limit” which renders the claim indefinite because it is not clear what the limit is referred to. Further clarification is required for this limitation in independent claim 1 and associated dependent claims.
Claim 2 recites the phrase “if” on line 2, which renders the indefinite because it is not clear whether the limitations after the phrase “if” are part of the claimed invention. To overcome the rejection under 35 U.S.C. 112(b), the examiner suggests that “if” to be corrected as “when”.
Claim 2 recites the limitation "the preceding range” on line 5. There is insufficient antecedent basis for this limitation in the claim. The phrase "preceding range” is not recited in the previous lines of the claim. 
Claim 3 recites the phrase “if” on line 2, which renders the indefinite because it is not clear whether the limitations after the phrase “if” are part of the claimed invention. To overcome the rejection under 35 U.S.C. 112(b), the examiner suggests that “if” to be corrected as “when”.
Claim 10 recites the limitation "the front part” on line 3. There is insufficient antecedent basis for this limitation in the claim. The phrase "front part” is not recited in the previous lines of the claim. 
Claim 14 recites the phrase “if” on line 3, which renders the indefinite because it is not clear whether the limitations after the phrase “if” are part of the claimed invention. 
Claims 2-16 are also rejected by the virtue of their dependency on rejected base claim.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driving module”, “limit detecting module”, “an energy module” in Claim 1, “control module” in Claims 1-5, 7-8, 14-15  and “working module” in Claim 8, “cutting module” in Claim 16, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.   
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Objections (having “Allowable Subject Matter”)
Claim 1 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and claims objections for informalities, set forth in this Office action and when claims 17-38 are to be canceled. 
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, Borinato (US teaches an autonomous vehicle (see Fig. 3), configured to walk and work in a working area defined by a limit (see Para. [0005], [0104], “moving and working”) and comprising:
a housing, having a longitudinal central axis (see Para. [0005], [0104], “a housing having a longitudinal central axis”);
a driving module, mounted on said housing, said driving module driving said autonomous vehicle to walk and steer (see Para. [0104], “driving module mounted on said housing, said driving module drives said autonomous vehicle to move and make a turn”), and comprising a wheel set and a driving motor driving the wheel set to walk (See Para. [0104], “comprises a wheel set and a driving motor for driving the wheel set to move”); 
see Para. [0104]);
an energy module, mounted on said housing and providing energy for said autonomous vehicle (see Para. [0104]);
a control module, electrically connected to said driving module and said limit detecting module (see Para. [0104], “control module is electrically connected with the driving module and the limit detecting module”), wherein after being driven to the limit and reaching a preset location relationship, said autonomous vehicle is steered to be driven away from the limit (See Abstract and Para. [0104], “the control module drives the driving module to bring the autonomous vehicle to make a turn and return back into the border line”), and the limit is divided into two lateral sides by an intersection point with the central axis in the preset location relationship, wherein said control module enables said driving module to execute steering according to a signal representing an angle relationship between said autonomous vehicle and said limit and sent by said limit detecting module(see Para. [0005], “central axis of said autonomous vehicle always forms an acute angle or a right angle with one side of said limit when said turn is completed, but another side of said limit forms an acute angle or a right angle with said central axis said the autonomous vehicle when said turn begins”, and Para. [0015], “the angle between said central axis and any side of the limit starting from the intersection point of the central axis and said limit is a right angle or an acute angle or an obtuse angle”), such that an acute angle or right angle is always formed between the central axis of said autonomous vehicle and a lateral side of said limit when steering is finished (see [0037], “the central axis of the autonomous vehicle always forms an acute angle or a right angle with one side of the limit when the turn is completed”), and an acute angle or right angle is formed between another lateral side of said limit and the central axis of said autonomous vehicle when the steering begins (see Para. [0037], “the other side of the limit forms an acute angle or right angle with the central axis of the autonomous vehicle when the turns begins”); 
said driving module drives said autonomous vehicle to rotate to a direction in which an acute angle or right angle between said central axis and said limit is reduced (see Para. [0198], Claim 2, “turn in a direction where the acute angle or right angle between the central axis 33 and the border line 13 is reduced”);
Borinato further teaches in Para.[0036], [0111]-[0112], “reduce the right angle between the central axis and the border line when the autonomous vehicle across the border line first time if said data is less than said second preset value”, but he fails to disclose or teach individually to render obvious limitations of “when said control module judges that driving of said autonomous vehicle meets a preset condition, then an upper limit of an angle value range of the acute angle or right angle formed between the central axis of said autonomous vehicle and the lateral side of said limit when the steering is finished is reduced”. 
Other prior arts on record also fails to disclose or teach individually or in combination to render obvious limitations of “when said control module judges that driving of said autonomous vehicle meets a preset condition, then an upper limit of an angle value range of the acute angle or right angle formed between the central axis of said autonomous vehicle and the lateral side of said limit when the steering is finished is reduced” and in combination with other limitations of claim 1. 
Claims 2-16 are also objected by virtue of their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/B M M HANNAN/Examiner, Art Unit 3664